MEMORANDUM **
Maria Evangelina Alvares, a native and citizen of Mexico, petitions pro se for review of the Board of Immigration Appeals’ (“BIA”) order denying her motion to reopen removal proceedings based on ineffective assistance of counsel. We have jurisdiction under 8 U.S.C. § 1252. We deny the petition for review.
Alvares contends that she did not receive effective assistance of counsel in the pursuit of her application for cancellation of removal. We conclude, however, that the BIA did not abuse its discretion in finding that Alvares failed to show prejudice because she failed to establish that her United States citizen children would suffer exceptional and extremely unusual hardship should she be removed. See Iturribarria v. INS, 321 F.3d 889, 899-903 (9th Cir.2003).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.